981 So.2d 682 (2008)
Sammie FLANDERS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-1897.
District Court of Appeal of Florida, Fourth District.
May 28, 2008.
Richard F. Della Fera of Entin & Della Fera, P.A., Fort Lauderdale, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Georgina Jimenez-Orosa, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See McCray v. State, 496 So.2d 919 (Fla. 2d DCA 1986).
SHAHOOD, C.J., HAZOURI and DAMOORGIAN, JJ., concur.